Citation Nr: 0028118	
Decision Date: 10/25/00    Archive Date: 11/01/00

DOCKET NO.  99-07 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for gouty arthritis.  

2.  Entitlement to permanent and total disability rating for 
pension purposes. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel



INTRODUCTION

The veteran had active military service from October 1969 to 
July 1972.
This appeal to the Board of Veterans' Appeals (Board) arises 
from a November 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey.  In July 1999, the veteran's file was transferred to 
the RO in Washington, D.C.   

The Board's decision on the claim for service connection for 
gouty arthritis is set forth below.  The claim of entitlement 
to a permanent and total disability rating for pension 
purposes will be addressed in the REMAND following the ORDER 
portion of the DECISION.  


FINDING OF FACT

Inasmuch as the record does not include a competent medical 
opinion linking the veteran's gouty arthritis to service, the 
veteran's claim is not plausible.  


CONCLUSION OF LAW

The claim for service connection for gouty arthritis is not 
well grounded.  38 U.S.C.A § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1999).  
Service connection may presumed, for certain chronic 
diseases, such as arthritis, which develop to a compensable 
degree (10 percent for arthritis) within a prescribed period 
after discharge from service (one year for arthritis), even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by probative 
evidence to the contrary.  38 U.S.C.A. §§ 1110, 1112, 1113, 
1137; 38 C.F.R. 3.307, 3.309.

However, the threshold question that must be resolved is 
whether the veteran has presented evidence that the claim is 
well grounded.  Under the law, it is the obligation of the 
person applying for benefits to come forward with a well-
grounded claim. 38 U.S.C.A. § 5107(a).  A well-grounded claim 
is "[a] plausible claim, one which is meritorious on its own 
or capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ 5107(a)."  Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 
1997); cert. denied sub nom.  Epps v. West, 118 S. Ct. 2348 
(June 22, 1998).  If a claimant fails to submit a well-
grounded claim, the VA is under no duty to assist in any 
further development of the claim.  See Anderson v. Brown, 9 
Vet. App. 542, 546 (1996); Grivois v. Brown, 6 Vet. App. 136, 
140 (1994). Furthermore, a claim that is not well grounded 
must be denied.

Mere allegations in support of a claim that a disorder should 
be service-connected are not sufficient; the veteran must 
submit evidence in support of the claim that would "justify a 
belief by a fair and impartial individual that the claim is 
plausible."  38 U.S.C.A. § 5107(a); Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992).  The quality and quantity of the 
evidence required to meet this statutory burden depends upon 
the issue presented by the claim.  Grottveit v. Brown, 5 Vet. 
App. 91, 92-93 (1993).

Establishing a claim for service connection as well grounded 
generally requires (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see 
also Epps, supra (expressly adopting definition of well-
grounded claim set forth in Caluza, supra); Heuer v. Brown, 7 
Vet. App. 379 (1995); Grottveit v. Brown, 5 Vet. App. 91 
(1993)

Alternatively, a claim may be established as well grounded 
pursuant to the provisions of 38 C.F.R. § 3.303.  The 
chronicity provision of 38 C.F.R. § 3.303(b) is applicable 
where evidence, regardless of its date, shows that a veteran 
had a chronic condition in service or during an applicable 
presumption period and still has such condition.  Such 
evidence must be medical unless it relates to a condition as 
to which, under the case law of the United States Court of 
Appeals for Veterans Claims (formerly, the United States 
Court of Veterans Appeals prior to March 1, 1999) (Court), 
lay observation is competent.  If the chronicity provision is 
not applicable, a claim may still be well grounded or 
reopened on the basis of 38 C.F.R. § 3.303(b) if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology.  Savage v. Gober, 
10 Vet. App. 488, 498 (1997).  

Service medical records dated in November 1969 reflect that 
the veteran complained of pain in the right knee.  There was 
pain on palpation and slight swelling.  The impression was 
strained ligament.  In September 1970, the veteran was seen 
for swelling inside the left thigh.  On a physical 
examination, there was tenderness along the left femoral 
area.  It was also noted that the toes were infected.  There 
was no cellulitis.  The report of a June 1972 separation 
examination was negative for findings or diagnoses pertaining 
to gouty arthritis.  

Private medical reports dated from 1992 to 1998 reflect that 
the veteran was treated for gout.  In August 1992, the 
veteran was hospitalized on an emergency basis for the 
disorder.  Entries in 1997 and 1998 reflect diagnoses of 
gouty arthritis involving the left foot.  

The record includes a Social Security Administration (SSA) 
Disability Benefit application with supporting medical 
evidence.  The veteran indicated on medical information forms 
that he was provided treatment at VA and private facilities 
for gouty arthritis of the legs, ankles, toes and joints from 
1991 to 1998.  In a disability report the veteran indicated 
that the gouty arthritis began in November 1969 during basic 
training.  

The report of a VA compensation and pension examination dated 
in April 1998 reflects a subjective complaint of migratory 
arthritis since 1991.  The veteran reported that the 
arthritis primarily affects his ankles and knees.  It was 
noted that the veteran's grandfather had a history of gout.  
At the conclusion of an examination, the examiner noted 
recurrent migratory arthritis with characteristics of acute 
gout.  

In support of his claim, the veteran has provided affidavits 
from his father, brother and a colleague dated in April 1999.  
These affiants attest to the veteran having complained to 
them of having gouty arthritis during service.  The symptoms 
consisted of swollen joints, knees, and ankles.  

Analysis

In this case, the veteran contends that he developed gouty 
arthritis as a result of service.  The evidence establishes 
that the veteran has a current diagnosis of gouty arthritis 
that affects his lower extremities and joints; however, there 
is no competent medical evidence linking the disorder to 
service.  As noted above, service medical records reflect 
that the veteran was seen for swelling involving the left 
thigh and that for pain and swelling in the right knee 
assessed as a strained ligament.  The veteran asserts that 
symptoms, to include swelling of his extremities during 
service, was indicative of gouty arthritis, but that studies 
were not conducted by a medical professional to detect 
condition.  However, the facts remain that gouty arthritis 
was not diagnosed in service or within the first post-service 
year, and that the veteran was not treated for symptoms 
specifically associated with gouty arthritis until the 
1990's, many years after his discharge from active service.  
Significantly, moreover, the claims file includes no 
competent (i.e., medical) opinion indicating that there is a 
medical relationship, or nexus, between the symptoms shown in 
service and the veteran's current disability, and the veteran 
has not indicated that any such opinion exists.  

Thus, the only indications of a link between gouty arthritis 
and active military service are the veteran's assertions and 
those of his family and associates through affidavits.  The 
veteran and his family and friends are competent to attest to 
the symptoms that he experienced in service and thereafter.  
To establish the claim as plausible, however, there must be 
medical evidence of a nexus between those symptoms and the 
current disability.  Here, the evidence does not establish 
that any of the affiants are medical experts.  As lay persons 
without the appropriate medical training and expertise, the 
veteran, his family, and friends are not qualified to furnish 
medical opinions or diagnoses.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  Hence, their personal beliefs that 
that the veteran's gouty arthritis is the result of his 
military service cannot render the claim plausible.  As noted 
above, a well-grounded claim must be supported by evidence, 
not mere allegations.  See Tirpak, 2 Vet. App. at 611.

In the absence of medical evidence (opinion) linking gouty 
arthritis to active military service, the Board must find 
that the veteran's claim is not plausible.  Since the veteran 
has not satisfied his initial burden of submitting evidence 
sufficient to show that his claim for service connection for 
gouty arthritis is well grounded, VA is under no "duty to 
assist" him in developing the evidence pertinent to his 
claim.  See Epps, 126 F.3d at 1468.  Moreover, the Board is 
aware of no circumstances in this case that would put VA on 
notice than any additional relevant evidence may exist that, 
if obtained, would make the veteran's claim well grounded.  
See McKnight v. Gober, 131 F.2d 1483, 1485 (Fed. Cir. 1997).  

As the RO has also denied the veteran's claim as not well 
grounded, there clearly is no prejudice to the Board doing 
likewise.  Furthermore, in a Statement of the Case dated in 
November 1998, the RO furnished the veteran with the legal 
requirement of submitting a well-grounded claim.  Hence, the 
Board finds that any duty to inform the veteran of the 
evidence needed to support his claim has been met.  See 
38 U.S.C.A. § 5103(a); Robinette v. Brown, 8 Vet. App. 69 
(1995).  


ORDER

In the absence of evidence of a well-grounded claim, service 
connection for gouty arthritis is denied.  



REMAND

The veteran's claim of entitlement to a permanent and total 
disability rating for pension purposes is "well grounded," 
meaning the claim is "plausible...or capable of 
substantiation.  See 38 U.S.C.A. § 5107(a)(West 1991); see 
also Procelle v. Derwinski, 2 Vet. App. 629, 631-32 (1992).  
The Board finds, however, that additional development is 
needed to satisfy VA's "duty to assist" him in developing 
the facts pertinent to his well-grounded claim.  See Murphy 
v. Derwinksi, 1 Vet. App. 78, 81-82 (1990). 

By rating action of September 1998, the RO listed the 
veteran's permanent disability as gouty arthritis.  However, 
the record reflects possible additional disabilities that 
should be considered in The Board notes that a private 
medical record dated in May 1994 reflects a diagnosis of 
moderate coronary heart disease; an August 1994 entry shows 
diagnoses of hypertension and hypercholesterol.  An August 
1995 entry provides a diagnosis of gastroenteritis.  The 
Board points out that the coronary heart disease, 
hypertension, and hypercholesterol have not been rated as 
disabilities for pension purposes.  In addition, in an 
Informal Hearing Presentation dated in June 2000, the 
veteran's representative suggested that the veteran may have 
a psychiatric disorder that might be interfering with his 
employability. 

With respect to the veteran's cardiovascular disorders, the 
Board notes that substantive changes were made to the 
schedular criteria for evaluation diseases of the arteries 
and veins by regulatory amendment effective January 12, 1998. 
See 62 Fed. Reg. 65207-65224 (1997).   

The Board also points out that in his application for SSA 
disability benefits, the veteran identified a number of 
private and VA facilities and health care providers that have 
treated him for gouty arthritis.  The Board notes that copies 
of many of the treatment records have not been obtained and 
associated with the veteran's claims file.  These records are 
as follows:  (1) Jeannes Hospital emergency care records 
dated in 1991; (2) the Bellevue Hospital emergency care 
records dated in September 1991; (3) Gold Coast Hospital 
emergency care treatment records dated in June 1994; (4) 
Burdette Tomlin Hospital emergency care treatment records 
dated in July 1994, (5) Cape May VA Clinic outpatient 
treatment records dated in 1995 and 1998; (6) records of Dr. 
Jack Facciolo in June 1998; (7) records of Dr. Donna Wilcoy, 
Allegheny Integrated Health Group, dated in May 1998; (8) VA 
medical center in Washington, D.C. hospitalization and 
treatment records dated in 1998.  

Some, if not all of the documents identified above, may have 
been obtained by the Social Security Administration (SSA) in 
connection with the veteran's claim for benefits.  In a 
correspondence dated in May 1999, SSA indicated that the 
veteran had been denied benefits, but that the veteran was 
appealing the denial.  The RO should request from that agency 
copies of any decision(s) pertaining to the veteran and all 
medical evidence in his SSA file.  

In light of the foregoing, the Board finds that further 
development and adjudication on the pension issue is 
warranted.  Accordingly, this matter is hereby REMANDED to 
the RO for the following:  

1.  The RO should request, directly from 
SSA, copies of any decision(s) pertaining 
to the veteran and copies of all medical 
records that served as the basis for any 
such decision(s).

2.  To the extent that any of the 
following records are not associated with 
the claims file pursuant to the above-
requested development, the RO should 
obtain and associate with the claims file 
all pertinent medical records from 
following:  (1) Jeannes Hospital 
emergency care records dated in 1991; (2) 
the Bellevue Hospital emergency care 
records dated in September 1991; (3) Gold 
Coast Hospital emergency care treatment 
records dated in June 1994; (4) Burdette 
Tomlin Hospital emergency care treatment 
records dated in July 1994, (5) Cape May 
VA Clinic outpatient treatment records 
dated in 1995 and 1998; (6) records of  
Dr. Jack Facciolo dated in June 1998; (7) 
records of Dr. Donna Wilcoy, Allegheny 
Integrated Health Group, dated in May 
1998; (8) VA medical center in 
Washington, D.C. hospitalization and 
treatment records dated in 1998; as well 
as records from any other source(s) or 
facility(ies) identified by the veteran.  
If any requested records are not 
available, or the search for such records 
otherwise yields negative results, that 
fact should clearly be noted in the 
claims file.  

3. The RO should schedule the veteran for 
any and all necessary VA examinations to 
ascertain all the disabilities from which 
he currently has and to obtain medical 
assessment of the present severity of 
each of his disabilities.  All indicated 
tests, as well as any necessary 
specialist examinations, must be 
conducted and the results reported in 
detail in a typewritten report.  The 
entire claims file, including a complete 
copy of this REMAND, must be made 
available to and be reviewed by each 
examiner prior to the requested 
examination(s).  It is absolutely 
imperative that the examiner(s) provide a 
medical opinion concerning the effect of 
the veteran's disabilities, individually 
and collectively, on his ability to work.  
The complete rationale underlying all 
opinion expressed must be provided, 
citing, where necessary, to specific 
evidence in the record.  

4.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  

5.  The RO should undertake any other 
action necessary to assign disability 
ratings to all of the disabilities 
identified on current or former 
examinations, including any not evaluated 
since the last formal adjudication by the 
RO.  If any change in the evaluation 
assigned for any disability is found to 
be warranted by the evidence, or if the 
appellant is found to have any ratable 
disability not previously evaluated, a 
new rating decision should be prepared to 
ensure that each of his chronic 
disabilities has been assigned a rating.  
Roberts v. Derwinski, 2 Vet. App. 387 
(1992).  The veteran's claim for a 
permanent and total rating for pension 
purposes should be evaluated under both 
the objective ("average person") and 
subjective standards set forth in 
38 U.S.C.A. §§ 1502, 1521 (West 1991); 
38 C.F.R. §§ 3.340, 3.343, 4.15, 4.17, 
and 3.321(b)(2) (1999) consistent with 
Talley v. Derwinski, 2 Vet. App. 282, 
287-8 (1992).  

6.  If the benefit sought on appeal is 
not granted, he and his representative 
must be provided an appropriate 
Supplemental Statement of the Case and 
afforded the opportunity to respond 
before the case is returned to the Board 
for further consideration.  

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
JACQUELINE E. MONROE
	Veterans Law Judge
	Board of Veterans' Appeals







 



